DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 7-12, 15, 21-24, 27, and 33-38 are rejected under 35 U.S.C. 103 as being unpatentable over Jameson et al. (US 2015/0108146 A1) in view of Tomioka et al. (US 2018/0016052 A1).
Regarding claims 1, 15, and 27, Jameson teaches a container with a sidewall construct (Fig. 2) for containing a fluid, comprising: a sidewall construct comprising an inner sidewall 12 extending at least partially around an interior of the container, an outer sleeve 14 attached (0049) to the inner sidewall , and a cavity 42 defined between the inner sidewall and the outer sleeve, an upper portion defines a flanged rim 30, the rim is configured to interengage a container closure (0024); and a closed bottom 20 defining a bottom of the interior of the container, the container comprises insulating features comprising the cavity and a plurality (0040 teaches using a plurality) of annular bands 16 such that a plurality of pockets are defined between respective adjacent annular bands, the plurality of pockets provide a respective plurality of insulating spaces between the inner sidewall and the outer sleeve, each spacer extends in the cavity from the inner sidewall to the outer sleeve (Fig. 2), one or more spacers 16 having a width between about 30 mils and about 38 mils (Jameson teaches 10-40 points; 0045; and teaches each point being 0.001 inch; 0026, or 1 mil).  Jameson teaches multiple bands and teaches bands can be formed as non-continuous plurality of band segments (e.g., strands) extending circumferentially around the side wall (0041), which would be each annular band of the plurality of annular bands comprises a plurality of spacers and a plurality of gaps separating respective adjacent spacers in a respective annular band.  Jameson does not explicitly teach the respective gaps of respective adjacent annular bands are offset from one another and Jamison does not teach a rigidity for the applied teachings used in the rejection.  
Regarding a rigidity of between about 1.30kgf and about 2.3 kgf, Jameson teaches rigidity tests were done on the illustrated embodiment, which is a single annular band with no gaps, tested at 1.3 kgf (0085).  The examiner takes the position that an embodiment using multiple bands of adhesive, even though the adhesive bands employ gaps, would be at least as rigid, as Jameson teaches the adhesive functions to both space the overwrap from the sidewall and structurally reinforce the sidewall (0007).
Regarding the gaps being offset, Tomioka teaches an analogous cup formed using an inner and outer wall with spacers between them (Fig. 2), and Tomioka teaches spacers formed as annular bands (Fig. 2) with each annular band of the plurality of annular bands comprises a plurality of spacers and a plurality of gaps separating respective adjacent spacers in a respective annular band and defining a plurality of fluid paths through the cavity and such that the respective gaps of respective adjacent annular bands are offset from one another.  Tomioka teaches this allows the spacers to be formed using less material (0015) and keeps heat from being confined to the thermal insulating space, which causes a user holding the cup to not feel heat (0025). It would have been obvious to one of ordinary skill in the art to form the spacers of Jameson with the offset gaps as taught by Tomioka for that purpose.  The resulting structure would include at least one fluid path of the plurality of fluid paths extends from an upper edge of the outer sleeve to a lower edge of the outer sleeve, the cavity is open to an external environment at least one of the upper edge of the outer sleeve and the lower edge of the outer sleeve.
Regarding claims 8-10, 22-24, and 34-36, Jameson teaches the plurality of spacers comprise a polymeric material (0049) that is an adhesive that adheres the outer sleeve to the inner sidewall.  Jameson does not explicitly teach the adhesive is a thermally conductive material.  The examiner uses the broadest reasonable interpretation of thermally conductive to include conducts heat and notes that the disclosed latex would do this. Additionally, Jameson teaches any material capable of bonding the cup and sleeve (0052), and lists insulating adhesives as optional specific embodiments.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to use any of the known polymer adhesives since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPO 416.  
Alternatively regarding claims 8-10, 22-24, and 34-36, Jameson teaches the plurality of spacers comprise a polymeric material (0049).  Jameson does not explicitly teach a property of thermal conductivity.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See MPEP 2112.01.  The examiner notes that the specification of the current application does not list any specific materials that are thermally conductive or further define this property beyond the name.  
Regarding claims 11-12 and 37-38, Jameson teaches the closed bottom 20 comprises a bottom panel and an annular leg foldably connected to the bottom panel (Fig. 2), the annular leg extends downwardly from the bottom panel, the annular leg is attached to a lower edge margin of the inner sidewall (0023; Fig. 2).

Response to Arguments
Applicant's arguments filed 04/28/2022 have been fully considered but they are not persuasive.  
Applicant argues Jameson does not teach a rigidity between about 1.3 kgf and 2.3 kgf.  The examiner disagrees as Jameson specifically teaches a dry rigidity of 1,300 gram-force (0085), which is 1.3 kgf and within the claimed range.  This specific test result is from testing the cup of the illustrated embodiment, which is not the structure applied in the rejection, but the illustrated embodiment is a single ring of adhesive instead of the optionally many.  While the illustrated embodiment does not have gaps in the adhesive ring, adding more rings with gaps would be at least as rigid, as Jameson teaches the adhesive functions to both space the overwrap from the sidewall and structurally reinforce the sidewall (0007).  Additionally, as Jameson teaches 1.3 kgf, it would have been obvious to one of ordinary skill in the art to select a specific ring to maintain at least this level of rigidity as Jameson teaches high rigidity is desirable (0002).
Regarding the new limitation of 1.3 kgf and 2.3 kgf, the examiner notes that Jameson specifically mentions a value that is the lower bound of this limitation and the specification (0038) includes support for a narrower range that does not include the 1.3 kgf specifically taught by Jameson.  The examiner would not consider a smaller range excluding the teaching of Jamison as novel.  The specification (0038) describes the rigidity as a product of spacer dimensions, and the examiner understands this to effectively mean that claimed rigidity is an inherent property of the spacer structure.  Jameson teaches the claimed spacer dimensions, and so Jameson anticipates any inherent properties.   The specification discloses dimensions for the relative lengths of the spacers and gaps are disclosed as 20-80% coverage (0029) which are not currently claimed.  Jameson does not teach this level of detail when describing discontinuous bands (0041).  Tomoika teaches band lengths L and gap lengths B1 (0041) that convert to a 25-80% coverage; so even this range of variation is known for use in discontinuous spacers.  When forming the discontinuous bands as taught by Jameson, one of ordinary skill in the art would find it obvious to employ known methods for details that Jameson does not specifically describe.  
	Applicant argues that it would not have been obvious to one of ordinary skill in the art to modify the structure of Jameson with the teachings of Tomoika because the sleeve structures are different, as Tomoika is closed at one end.  The examiner disagrees.  Jameson describes a structure using a plurality of discontinuous adhesive rings to space an outer wall from an inner wall, and Jameson is otherwise vague about specific details of these adhesive rings.  When forming the discontinuous bands as taught by Jameson, one of ordinary skill in the art would find it obvious to employ known methods for specifics that Jameson does not specifically describe.  Jameson does not teach any specific alignments or offsets between adjacent discontinuous rings.  Tomoika teaches that offset gaps produce desirable insulation properties (0025), and so one of ordinary skill in the art would find it obvious to provide offset gaps between discontinuous rings.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP D SCHMIDT whose telephone number is (571)272-3459. The examiner can normally be reached Monday-Friday; hours vary approximately 0800-1900.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILLIP D SCHMIDT/Examiner, Art Unit 3734

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734